Searle, J. Tlie appellee filed his petition, in the Jefferson Circuit Court, alleging that h.e had been appointed circuit clerk of Jefferson county, and ex-officio recorder of said county, and that the appellant, the former clerk, etc., refused to turn over to him the books, papers, etc., of said office of recorder as required by law, and praying for a writ of mandamus, etc. At the May term, 1871, the court issued a peremptory mandamus, and appellant appealed to this court. The questions presented, in this case, are virtually the same as those raised in the case of Fitch vs. McDiarmid, 26 Ark., 482. That decision is therefore conclusive of this case. The mandamus having been peremptorily awarded by the court below, the judgment in relation thereto is reversed and the cause remanded to that court, with instructions to dismiss the petition.